       Case 3:12-cv-03733-JST Document 393 Filed 09/10/19 Page 1 of 5


 1
     [Counsel identified on signature page]
 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11

12   DROPLETS, INC.,                                Civil Action No. 12-cv-03733-JST
13                     Plaintiff,                   JOINT STIPULATION AND
                                                    [PROPOSED] ORDER TO MODIFY
14          v.                                      DATE OF HEARING AND EXTEND
                                                    REPLY DEADLINE
15   YAHOO!, INC.,
                                                    Place:   6, 2nd Floor
16                     Defendant.                   Judge:   Hon. Jon S. Tigar
17

18

19

20

21

22

23

24

25

26

27

28
                                              JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY
     CASE NO. 12-CV-03733-JST
                                                    DATE OF HEARING AND EXTEND REPLY DEADLINE
       Case 3:12-cv-03733-JST Document 393 Filed 09/10/19 Page 2 of 5


 1            Pursuant to Civil Local Rule 6-2, and Civil Local Rule 7-12, Plaintiff Droplets, Inc.

 2   (“Droplets”) and Intervenors Oath Holdings Inc. and Oath, Inc. (“Oath”), by and through their

 3   respective attorneys, submit the following joint stipulation:

 4            WHEREAS, on August 13, 2019, Oath filed a Notice of Motion and Motion to Intervene

 5   (Dkt. No. 376) and set the hearing on the motion for September 25, 2019 at 2:00 p.m. in

 6   Courtroom 2, 4th Floor, located in the United States Courthouse, 1301 Clay Street, Oakland, CA

 7   94612;

 8            WHEREAS, counsel for Droplets has a conflict with the noticed date;

 9            WHEREAS, in light of the scheduling conflict and the change in Hon. Jon S. Tigar’s

10   courtroom, the parties jointly stipulate and agree to move the hearing to October 9, 2019, at 2:00

11   p.m. in Courtroom 6, 2nd Floor, located in the United States Courthouse, 1301 Clay Street,

12   Oakland, CA 94612;

13            WHEREAS, on August 27, 2019, Droplets filed an Opposition to Oath Holdings Inc.

14   and Oath, Inc.’s Motion to Intervene (Dkt. No. 386) and Oath’s reply is currently due

15   September 3, 2019;

16            WHEREAS, given the extended hearing date and the intervening Labor Day Holiday,

17   the parties jointly stipulate and agree to extend Oath’s reply deadline by one-week, until and

18   including September 10, 2019. The Court previously granted three motions to continue the

19   case management conference and stipulations to extend time during briefing of Altaba’s

20   Motion to Substitute Parties and Amend Caption, Motion for Summary Judgment, and Motion

21   for Preclusion Re Claim Construction. See Dkt Nos. 310, 311, 313-316, 344, 346, and

22   372. This extension will not alter the hearing date for the motions or otherwise affect the

23   schedule in this case.

24            NOW THEREFORE IT IS STIPULATED AND THE PARTIES JOINTLY REQUEST

25   that the Court extend Oath’s deadline to file a reply to the Motion to Intervene (Dkt. No. 376)

26   from September 3, 2019, to September 10, 2019, and reset the hearing on the Motion to

27   Intervene (Dkt. No. 376) to October 9, 2019, at 2:00 p.m. in Courtroom 6, 2nd Floor, located in

28   the United States Courthouse, 1301 Clay Street, Oakland, CA 94612.
                                                  JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY
     CASE NO. 12-CV-03733-JST
                                                        DATE OF HEARING AND EXTEND REPLY DEADLINE
       Case 3:12-cv-03733-JST Document 393 Filed 09/10/19 Page 3 of 5


 1   DATED: September 3, 2019     Respectfully submitted,

 2
                                  By: /s/ William A. Hector
 3                                    WILLIAM A. HECTOR
 4                                    Jennifer Haltom Doan
                                      (admitted pro hac vice)
 5                                    Joshua R. Thane
                                      (admitted pro hac vice)
 6                                    J. Randy Roeser
                                      (admitted pro hac vice)
 7                                    HALTOM & DOAN
                                      6500 Summerhill Road, Suite 100
 8                                    Texarkana, TX 75503
                                      Telephone: (903) 255-1000
 9                                    Facsimile: (903) 255-0800
                                      Email: jdoan@haltomdoan.com
10                                    Email: jthane@haltomdoan.com
                                      Email: rroeser@haltomdoan.com
11
                                      William A. Hector (SBN 298490)
12                                    WAHector@Venable.com
                                      VENABLE LLP
13                                    101 California Street, Suite 3800
                                      San Francisco, CA 94111
14                                    Telephone: (415) 653-3750
                                      Facsimile: (415) 653-3755
15
                                      ATTORNEYS FOR OATH HOLDINGS
16
                                      INC. AND OATH, INC. (d/b/a VERIZON
17                                    MEDIA)

18

19

20

21

22

23

24

25

26

27

28
                                        JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY
     CASE NO. 12-CV-03733-JST
                                              DATE OF HEARING AND EXTEND REPLY DEADLINE
       Case 3:12-cv-03733-JST Document 393 Filed 09/10/19 Page 4 of 5


 1   DATED: September 3, 2019               By: /s/ Jaime F. Cardenas-Navia
                                                Courtland L. Reichman (CA Bar No. 268873)
 2                                              creichman@reichmanjorgensen.com
                                                Shawna L. Ballard (CA Bar No. 155188)
 3                                              sballard@reichmanjorgensen.com
                                                Michael G. Flanigan (CA Bar No. 316152)
 4                                              mflanigan@reichmanjorgensen.com
                                                Kate M. Falkenstien (CA Bar No. 313753)
 5                                              kfalkenstien@reichmanjorgensen.com
                                                REICHMAN JORGENSEN LLP
 6                                              100 Marine Parkway, Suite 300
                                                Redwood Shores, CA 94065
 7                                              Telephone: (650) 623-1401
                                                Facsimile: (650) 623-1449
 8
                                                Jaime F. Cardenas-Navia (admitted pro hac vice)
 9                                              Jcardenas-navia@reichmanjorgensen.com
                                                REICHMAN JORGENSEN LLP
10                                              100 Park Avenue, Suite 1600
                                                New York, NY 10017
11                                              Telephone: (212) 381-1965
                                                Facsimile: (650) 623-1449
12
                                                ATTORNEYS FOR PLAINTIFF
13                                              DROPLETS, INC.
14

15                                          ATTESTATION

16          I, William A. Hector, am the ECF user whose user ID and password authorized the

17   filing of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document

18   have concurred in this filing.

19                                                                  /s/ William A. Hector
                                                                    William A. Hector
20

21

22

23

24

25

26

27

28
                                                   JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY
     CASE NO. 12-CV-03733-JST
                                                         DATE OF HEARING AND EXTEND REPLY DEADLINE
       Case 3:12-cv-03733-JST Document 393 Filed 09/10/19 Page 5 of 5


 1                                      [PROPOSED] ORDER

 2          Plaintiff Droplets, Inc. (“Droplets”) and Intervenors Oath Holdings Inc. and Oath, Inc.

 3   (“Oath”) have stipulated to (1) extend Oath’s deadline to reply to the Motion to Intervene (Dkt.

 4   No. 376) from September 3, 2019, to September 10, 2019, and (2) reset the hearing on the Motion

 5   to Intervene (Dkt. No. 376) to October 9, 2019 at 2:00 p.m. in Courtroom 6, 2nd Floor, located

 6   in the United States Courthouse, 1301 Clay Street, Oakland, CA 94612.

 7          The parties’ joint stipulation is GRANTED. Oath’s deadline to file a reply to the Motion

 8   to Intervene (Dkt. No. 376) is extended from September 3, 2019, to September 10, 2019, and the

 9   hearing on the Motion to Intervene (Dkt. No. 376) shall now occur on October 9, 2019, at 2:00

10   p.m. in Courtroom 6, 2nd Floor, located in the United States Courthouse, 1301 Clay Street,

11   Oakland, CA 94612.

12          PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

13

14          September 10, 2019
     DATED:____________________                          ________________________________
                                                         The Honorable Jon S. Tigar
15                                                       United States District Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY
     CASE NO. 12-CV-03733-JST
                                                       DATE OF HEARING AND EXTEND REPLY DEADLINE
